IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GEORGE HUBBARD,               : No. 149 MM 2014
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA :
AND THE COURT OF COMMON PLEAS :
OF BUCKS COUNTY,              :
                              :
               Respondents    :


                                   ORDER


PER CURIAM
     AND NOW, this 19th day of November, 2014, the Petition for Writ of Mandamus

is DENIED.